COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00204-CR
                              NO. 02-15-00205-CR


RIGOBERTO PANTOJA                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
              TRIAL COURT NOS. 1385575D, 1385577D

                                     ----------

                                   OPINION

                                     ----------

                                I. INTRODUCTION

      Appellant Rigoberto Pantoja pleaded guilty to the offenses of aggravated

assault and attempted capital murder. A jury assessed his punishment at twenty

years’ confinement and sixty years’ confinement, respectively, and the trial court

sentenced him accordingly. Pantoja perfected this appeal, raising two issues:

(1) the trial court abused its discretion by permitting the State to cross-examine
Pantoja’s father concerning images on Pantoja’s cell phone, and (2) the trial

court erred by not granting Pantoja’s motion for new trial because the sixty-year

sentence Pantoja received constitutes cruel and unusual punishment. We will

affirm the trial court’s judgment for the reasons set forth below.

                     II. FACTUAL AND PROCEDURAL OVERVIEW

       One evening in September 2014, Pantoja gathered with friends to watch a

prize fight involving Floyd Mayweather. After using alcohol and cocaine at the

party and afterwards, Pantoja and some of his friends from the party ended up at

a mobile home park in Mansfield, Texas. They were joined by a few individuals

already at the mobile home park. This group included Pantoja, Luis Romero,

Javier Martinez, Eduardo Vazquez, Francisco Curiel, and Hector Salinas. At

around midnight, Pantoja started “talking crazy,” pulled out a gun, and fired twice,

striking Curiel in the face with one of the shots. Pantoja then put his gun to

Salinas’s head and pulled the trigger, but the gun was out of bullets so Pantoja

pulled out a knife and stabbed Martinez three times in the neck. Pantoja then

attacked Romero, cutting Romero’s neck with the knife.               The police and

ambulance personnel arrived, and Curiel, Martinez, and Romero all survived their

injuries.

       After Pantoja pleaded guilty to the offenses of aggravated assault and

attempted capital murder, the case proceeded to a jury trial on punishment. The

State called twelve witnesses; Pantoja called four members of his family to testify

on his behalf. They explained that Pantoja is a loving and caring brother, son,


                                          2
and uncle. Pictures showing Pantoja in this capacity were introduced before the

jury. Pantoja had filed an application requesting community supervision in both

cases, and the jury was charged on that issue in both cases. As set forth above,

the jury returned verdicts assessing Pantoja’s punishment at twenty years’

confinement and sixty years’ confinement for the offenses of aggravated assault

and attempted capital murder, respectively.

       III. CROSS-EXAMINATION REGARDING IMAGES FOUND ON CELL PHONE

      In his first issue, Pantoja asserts that the trial court should have sustained

his objections to the State’s cross-examination of Pantoja’s father regarding

images found on Pantoja’s cell phone depicting “satanic, cocaine use, guns, and

other prejudicial images.”   Specifically, Pantoja argues on appeal that these

images had “no relevance whatsoever to the case” under Texas Rules of

Evidence 401 and 402 and that the State’s references to these images at trial

“were highly and unduly prejudicial.”1

                               A. Pertinent Facts

      Immediately before the defense called Pantoja’s father Jose to testify, and

outside the presence of the jury, the State indicated that it intended to cross-

examine Jose regarding images obtained from Pantoja’s cell phone.               The




      Pantoja asserts that the images have “no probative value at all. It does
      1

not establish a material fact that relates to any element of the offense of
attempted capital murder or aggravated assault nor to any disputed fact.”


                                         3
prosecutor explained that he had shown the images to defense counsel and

summarized the issue to the trial court as follows:

             The content of the phone contained those photos, which I
      have shown to Defense counsel. So it’s our argument, Judge, I
      believe, and Defense counsel even said it on opening, that he has a
      strong Catholic faith. And, you know, obviously, the angle with
      putting up family members is an argument that he is a good person.
      I believe Defense counsel intends, from what he showed me just
      briefly here, introducing some photographs in which are depicted
      items of his faith, and I think those are questions that Defense may
      intend exploring—areas that he may intend exploring.

             So it’s become relevant on a number of levels. It’s relevant
      certainly to punishment because of his character for being a
      peaceful, law-abiding citizen when you have depicted on his
      personal cell phone items of drug sales, drug use, as well as that of
      his counter to what Defense argument—what Defense has already
      raised, a strong Catholic faith, the items of satanic worship. So we
      believe that these are areas for proper exploration in cross-
      examination of his character witnesses and in punishment.

After further argument from defense counsel and the prosecutor, the trial court

ultimately instructed the prosecutor to “whenever you are ready to ask the

questions, approach up here and then I’ll make a ruling at that time.”

      The jury returned to the courtroom, and the defense called Jose to testify.

Jose testified on direct examination that Pantoja is his nineteen-year-old son.

Jose testified that Pantoja lived at home with his parents. Pantoja worked and

helped his parents with expenses and chores around the house. Jose said that

Pantoja had never exhibited signs of violence and that he had no knowledge of

any drugs or guns kept by Pantoja in the family’s home. Jose identified photos

that were admitted into evidence of Pantoja at his first communion with his two



                                         4
sisters, of Pantoja’s bedroom showing pictures of the Lady of Guadalupe and

other saints hanging on the bedroom walls, and the car Pantoja used to drive

with a rosary hanging off of the rearview mirror. Jose identified other family

photos of Pantoja as a child and as an adult at the swimming pool with his

nephew.    Jose testified that he was surprised when he learned of this case

involving his son and that he thought his son was not the person “who did that.”

He agreed that he tried to raise his son “better than that.”

      The State proceeded with its cross-examination of Jose and after several

questions asked to approach the bench; the prosecutor obtained a ruling from

the trial court that he could “ask [Jose] if he’s aware” that Pantoja had pictures of

drugs, guns, and satanic worship on his cell phone. The actual images from

Pantoja’s cell phone––State’s Exhibits 67–78––were not admitted into evidence

and are not part of the appellate record; the jury did not see them. Instead, on

cross-examination of Jose, the State simply asked him to review State’s Exhibits

67–78 and queried whether he was aware that his son kept pictures of cocaine,

guns, other items associated with the use and sale of narcotics, and satanic

worship on his phone. Jose answered, “No.” The entire exchange before the

jury is set forth below:

             Q. [PROSECUTOR]: Sir, I’m going to show you State’s
      Exhibit 67 through 78, and I want you to look through these to—just
      look through them, if you could, please.

             THE COURT: Just look at them.




                                          5
            Q. [PROSECUTOR]: Now, sir, were you aware or did you
      know that your son kept pictures of cocaine, guns and other items
      associated with the use and sale of narcotics?

             [DEFENSE COUNSEL]: Your Honor, I’m going to object at
      this time. There’s—he’s asking for facts that are not in evidence
      and, you know, he’s asking is he aware. Still our objection is these
      things are unauthenticated; they’re hearsay and irrelevant.

           THE COURT: I’ll overrule that objection. He can answer if he
      knows.

            THE WITNESS: No.

             Q. [PROSECUTOR]: Sir, were you aware that your son kept
      pictures of satanic worship on his cell phone?

            A. No.

                 B. The Law Concerning Cross-Examination
                    of a Character Witness at Punishment

      Article 37.07, section 3(a) of the Texas Code of Criminal Procedure

governs the admissibility of evidence during the punishment phase of a

noncapital case. Sims v. State, 273 S.W.3d 291, 295 (Tex. Crim. App. 2008);

see Tex. Code Crim. Proc. Ann. art. 37.07, § 3(a) (West Supp. 2015). Article

37.07, section 3(a)(1) provides that

      evidence may be offered by the [S]tate and the defendant as to any
      matter the court deems relevant to sentencing, including but not
      limited to the prior criminal record of the defendant, his general
      reputation, his character, an opinion regarding his character, the
      circumstances of the offense for which he is being tried, and . . . any
      other evidence of an extraneous crime or bad act that is shown
      beyond a reasonable doubt by evidence to have been committed by
      the defendant or for which he could be held criminally responsible,
      regardless of whether he has previously been charged with or finally
      convicted of the crime or act.



                                        6
Tex. Code Crim. Proc. Ann. art. 37.07, § 3(a)(1). The definition of “relevant” as

stated in rule 401 does not readily apply to article 37.07. Sims, 273 S.W.3d at

295; see Hayden v. State, 296 S.W.3d 549, 552 (Tex. Crim. App. 2009)

(“Borrowing from the definition of ‘relevant’ in Texas Rule of Evidence 401 is of

little avail because the factfinder’s role during the guilt phase is different from its

role during the punishment phase.”). Evidence is “relevant” to a punishment

determination if that evidence will assist the factfinder in tailoring an appropriate

sentence in a particular case. Sims, 273 S.W.3d at 295; see Henderson v. State,

29 S.W.3d 616, 626 (Tex. App.––Houston [1st Dist.] 2000, pet. ref’d) (“[T]he plain

language of article 37.07, section 3(a) indicates that evidence of a defendant’s

conduct may be admissible even if the conduct does not constitute an offense or

bad act.”). When a defendant requests community supervision—as Pantoja did

here—a trial court may reasonably deem any character trait that pertains to the

defendant’s suitability for community supervision to be a relevant matter for the

sentencer to consider. Sims, 273 S.W.3d at 295.

      When evidence of a person’s character or character trait is admissible––as

a defendant’s character traits pertaining to his suitability for community

supervision are when the defendant requests community supervision––such

character traits may be proved by testimony about the person’s reputation or by

testimony in the form of an opinion. See Tex. R. Evid. 405(a);2 Wilson v. State,


      2
       Rule 405 is titled “Methods of Proving Character,” and subsection (a)(1)
provides:   “When evidence of a person’s character or character trait is

                                          7
71 S.W.3d 346, 349–51 (Tex. Crim. App. 2002). When character is proved by

reputation testimony, a reputation witness is generally asked “have you heard”

questions. See Wilson, 71 S.W.3d at 350 (citing Reynolds v. State, 848 S.W.2d
785, 788 (Tex. App.––Houston [14th Dist.] 1993, pet. ref’d)). When character is

proved by opinion testimony, an opinion witness is generally asked “did you

know” questions. Id.

          The right of a party to cross-examine a character witness on specific

instances of conduct as provided by Rule 405(a)––“[o]n cross-examination of the

character witness, inquiry may be made into relevant specific instances of the

person’s conduct”––is subject to certain limitations. Wilson, 71 S.W.3d at 351;

Burke v. State, 371 S.W.3d 252, 261 (Tex. App.—Houston [1st Dist.] 2011, pet.

ref’d, untimely filed). First, the incidents inquired about must be relevant to the

character traits at issue. Burke, 371 S.W.3d at 261 (citing Wilson, 71 S.W.3d at

351); Murphy v. State, 4 S.W.3d 926, 930–31 (Tex. App.––Waco 1999, pet.

ref’d).    Second, the alleged bad act must have a basis in fact.      Burke, 371
S.W.3d at 261 (citing Wilson, 71 S.W.3d at 351); Murphy, 4 S.W.3d at 930–31.

Before the questions are asked, the foundation for inquiring into the specific

instances of conduct should be laid outside the jury’s presence so that the judge

will have an opportunity to rule on the propriety of asking them. Burke, 371

admissible, it may be proved by testimony about the person’s reputation or by
testimony in the form of an opinion. On cross-examination of the character
witness, inquiry may be made into relevant specific instances of the person’s
conduct.” Tex. R. Evid. 405(a)(1).
8
S.W.3d at 261 (citing Wilson, 71 S.W.3d at 351); Murphy, 4 S.W.3d at 930–31.

The party cross-examining the character witness may not offer extrinsic evidence

to prove that the specific instances actually occurred. Wilson, 71 S.W.3d at 351.

The purpose of the inquiry is to test the character witness and the basis of

knowledge for her opinion, and the bad act is only probative for this reason. Id.

(citing Fed. R. Evid. 405 cmt.).

                             C. Standard of Review

      A trial court’s decisions concerning the admission or exclusion of evidence

and concerning the extent of cross-examination are reviewed under an abuse of

discretion standard. Tillman v. State, 354 S.W.3d 425, 435 (Tex. Crim. App.

2011) (concerning the admission or exclusion of evidence); Cantu v. State, 939
S.W.2d 627, 635 (Tex. Crim. App.) (concerning the extent of cross-examination),

cert. denied, 522 U.S. 994 (1997); Walker v. State, 300 S.W.3d 836, 843 (Tex.

App.—Ft. Worth 2009, pet. ref’d) (concerning the extent of cross-examination). A

trial court abuses its discretion when its decision lies outside the zone of

reasonable disagreement. Green v. State, 934 S.W.2d 92, 102 (Tex. Crim. App.

1996), cert. denied, 520 U.S. 1200 (1997).

                                   D. Analysis

      Jose’s testimony that he was surprised by the offense, that he did not think

Pantoja had committed the offense when he heard about it, that Pantoja had not

displayed violence at home, and that he was not aware of Pantoja’s possession

of drugs or guns at the family home, as well as Jose’s sponsorship of numerous


                                        9
photos connecting Pantoja to the Catholic church, constituted opinion character

testimony of Pantoja’s good character. See, e.g., Burke, 371 S.W.3d at 261

(holding mother’s testimony that defendant was a “good boy” and “I know my

son’s heart, and I know he didn’t do this” constituted opinion character

testimony).   Jose’s character opinion testimony, elicited by the defense, was

relevant and admissible at this punishment trial as evidence of Pantoja’s

character and character traits relevant to sentencing and pertinent to his

suitability for community supervision. See Tex. Code Crim. Proc. Ann. art. 37.07,

§ 3(a)(1) (authorizing admission of opinion testimony of defendant’s character as

a matter relevant to sentencing); Sims, 273 S.W.3d at 295.             That is, in

determining an appropriate punishment for Pantoja and whether Pantoja could

adequately complete the demands of community supervision, a sentencer might

rationally want to take into account testimony of his good character and that he

had a stable home life with no signs of violence, that he did not openly do drugs

or possess guns at home, and that he possessed indicia of a religious

upbringing. See Sims, 273 S.W.3d at 295 (explaining testimony that defendant

lied to police officer relevant at punishment to determine ability to complete

demands of supervision).

      Because the defense sponsored Jose as a character-opinion witness, the

State was entitled to cross-examine him through “did-you-know” questions about

any relevant specific instances of Pantoja’s conduct to test the basis of his good-

character opinion of Pantoja and the basis of his opinions as to Pantoja’s


                                        10
character traits.   See Tex. R. Evid. 405(a)(1) (“On cross-examination of the

character witness, inquiry may be made into relevant specific instances of the

person’s conduct.”); Quiroz v. State, 764 S.W.2d 395, 397–99 (Tex. App.––Fort

Worth 1989, pet. ref’d) (holding State’s “did-you-know” questions on cross-

examination of defendant’s character witnesses at punishment regarding

defendant’s relationship with his daughter and regarding his work were “clearly

relevant” to request for probation when probation terms included supporting

dependents and remaining employed); Lancaster v. State, 754 S.W.2d 493, 495–

96 (Tex. App.––Dallas 1988, pet. ref’d) (holding State’s “did-you-know” questions

on cross-examination of defendant’s character witness at punishment regarding

whether witness knew of several offenses defendant had committed were

relevant when witness testified that defendant was not a violent person and not a

continuing threat to society).

      The two “did-you-know” questions the State asked Jose on cross-

examination were “did you know that your son kept pictures of cocaine, guns and

other items associated with the use and sale of narcotics” and “were you aware

that your son kept pictures of satanic worship on his cell phone?” The State laid

the proper predicate for these two “did-you-know” questions by establishing

outside the presence of the jury the factual basis for the specific instances of

Pantoja’s conduct questioned (possessing photos on his cell phone) and the

relevance of Pantoja’s possession of such photos (to Jose’s opinion that Pantoja

generally possessed a good character and to Pantoja’s request for probation).


                                       11
See Quiroz, 764 S.W.2d at 397–99.               The prosecutor’s question regarding

cocaine, guns, and the use and sale of narcotics was specifically relevant to

Pantoja’s request for community supervision as pertinent to his ability to follow

the terms and conditions of community supervision, if granted, including his

ability to avoid committing an offense against the law, to avoid injurious or vicious

habits, and to submit to testing for alcohol and controlled substances. See Tex.

Code Crim. Proc. Ann. art. 42.12, § 11(a)(1)–(2), (14) (West Supp. 2015). And

both questions were relevant as specific instances of Pantoja’s conduct to test

the basis of Jose’s knowledge in forming his opinion that Pantoja possessed

good character. See Wilson, 71 S.W.3d at 351 (explaining that the purpose of

“did-you-know” cross-examination questions posed to a character witness is to

test the witness’s basis of knowledge for his opinion). Accordingly, we hold that

the trial court acted within its discretion by permitting the prosecutor to cross-

examine Jose, a character witness, during the punishment trial with two “did-you-

know” questions regarding images found on Pantoja’s cell phone. See Burke,
371 S.W.3d at 262 (applying abuse of discretion standard of review to alleged

error in permitting prosecutor to propound “did-you-know” questions on cross-

examination of defendant’s mother who had testified for defense as a character

witness).

      We overrule Pantoja’s first issue.




                                           12
                      IV. SENTENCE NOT CRUEL AND UNUSUAL

      In his second issue, Pantoja asserts that the trial court should have

granted his motion for new trial because the sixty-year sentence he received for

the offense of attempted capital murder constitutes cruel and unusual

punishment under the Eighth Amendment of the United States Constitution and

under article I, section 13 of the Texas constitution. Pantoja raised this issue in

the trial court by filing a motion for new trial that states, “Defendant believes the

sentence is excessive and constitutes cruel and unusual punishment.” Thus, this

issue is preserved for our review. See, e.g., Rhoades v. State, 934 S.W.2d 113,

120 (Tex. Crim. App. 1996) (holding that to preserve disproportionate–sentencing

complaint defendant must make timely, specific objection in trial court or raise the

issue in motion for new trial); Noland v. State, 264 S.W.3d 144, 151–52 (Tex.

App.––Houston [1st Dist.] 2007, pet. ref’d) (same); Trevino v. State, 174 S.W.3d
925, 927–28 (Tex. App.––Corpus Christi 2005, pet. ref’d) (same); Papillion v.

State, 908 S.W.2d 621, 623 (Tex. App.––Beaumont 1995, no pet.) (holding

defendant preserved cruel-and-unusual-punishment issue for appeal by asserting

it in timely-filed motion for new trial despite failure to object at sentencing).

      Pantoja acknowledges, however, that his sixty-year sentence for the

offense of attempted capital murder is within the statutorily-authorized range of




                                           13
five years to ninety-nine years or life confinement.3 And he acknowledges that

Texas courts have traditionally held that so long as the punishment assessed is

within the range prescribed by the legislature in a valid statute, the punishment is

not cruel and unusual. See, e.g., Jordan v. State, 495 S.W.2d 949, 952 (Tex.

Crim. App. 1973); Hammer v. State, 461 S.W.3d 301, 303–04 (Tex. App––Fort

Worth 2015, no pet.).4

      Pantoja nevertheless points out that in Calhoun v. State, when a man was

sentenced to death for rape, the court of criminal appeals held that the

punishment was excessive even though it was within the statutory punishment

range at that time. 214 S.W. 335 (Tex. Crim. App. 1919). Pantoja “urges the

court to apply the principles of Calhoun to his case and rule that the punishment


      3
        See Tex. Penal Code Ann. §§ 12.04 (classification of felony offenses),
12.32 (first degree felony punishment range), 15.01 (criminal attempt), 19.03
(capital murder) (West 2011 & Supp. 2015).
      4
        In Hammer, the appellant preserved his cruel and unusual punishment
complaint solely via a motion for new trial, as did Pantoja here. See 461 S.W.3d
at 303. We held in Hammer, however, that because the appellant offered no
evidence in connection with his motion for new trial of sentences imposed for the
same crime in the same jurisdiction and in other jurisdictions, “nothing in the
record shows that the fifteen year sentence [for burglary of a habitation]
constitutes a grossly disproportionate sentence or cruel and unusual
punishment.” Id. at 304. Consequently, even if we construed Pantoja’s brief as
requesting a disproportionality analysis in addition to his request that we simply
apply and follow Calhoun, we would, for the same reasons set forth in Hammer,
be unable to conduct such an analysis. That is, the record before us contains no
evidence regarding sentences imposed for attempted capital murder in this
jurisdiction and in other jurisdictions, so nothing in the record shows that
Pantoja’s sixty-year sentence here constitutes a grossly disproportionate
sentence or cruel and unusual punishment. See id.


                                        14
is excessive given [Pantoja’s] age and all of the other factors of this crime.”

Because Calhoun is a 1919 case in which the death penalty was imposed, and

because the United States Supreme Court, the Texas Court of Criminal Appeals,

and this court have since issued decisions binding on this court concerning the

disproportionate-sentence and cruel and unusual punishment analysis trial courts

as well as this court are to conduct, we must decline Pantoja’s invitation to apply

Calhoun here. See, e.g., Harmelin v. Michigan, 501 U.S. 957, 1004–05, 111 S.

Ct. 2680, 2706–07 (1991) (Kennedy, J., concurring) (setting forth proportionality

analysis); Solem v. Helm, 463 U.S. 277, 290, 103 S. Ct. 3001, 3009–10, (1983);

Jordan, 495 S.W.2d at 952; Hammer, 461 S.W.3d at 304; Moore v. State, 54
S.W.3d 529, 541 (Tex. App.––Fort Worth 2001, pet. ref’d).

      We overrule Pantoja’s second issue.

                                 V. CONCLUSION

      Having overruled both of Pantoja’s issues, we affirm the trial court’s

judgment.


                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

PUBLISH

DELIVERED: June 9, 2016




                                        15